DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 7/21/2021 are acknowledged.
 	Claims 2, 4, and 10 are cancelled.
	Claims 1, 3, 5-9, and 11-13 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-9, and 11-13 are allowed in view of the updated search conducted, prosecution history, and in particular the remarks filed 7/21/2021, in particular pages 4-6, drawn to the discussion wherein applying the teaching of Masuhara et al. to the product of Binette et al. would result in a material that is rigid and stiff akin to teeth or dense bone and would no longer be injectable to a target implantation site and thus incapable of conforming to the target implantation site upon injection as required by Binette et al., thus rendering the product of Binette et al. unsatisfactory for its intended purpose; examiner finds the arguments persuasive in overcome the current rejections under 35 USC 103.
	An updated prior art search did not disclose a reference that teaches the product as claimed. Further, there is insufficient motivation to combine the prior art previously relied upon individually or in combination to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments


Conclusion
Claims 1, 3, 5-9, and 11-13 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.